Citation Nr: 1402480	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  04-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an effective date earlier than September 24, 2008, for the grant 
of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1972.

The issue of entitlement to service connection for a back disorder comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's request to reopen a previously-denied claim for service connection for a low back disorder.  In November 2007 the Board reopened the claim and remanded the issue to the RO for development, and in December 2008 the Board issued a decision that denied service connection on the merits.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010 the Court issued a Memorandum Decision that vacated the Board's decision on that issue and returned the case to the Board.  The Board remanded the issue back to the RO for additional development in November 2011.

Also on appeal is a May 2009 RO rating decision that granted a TDIU effective from September 24, 2008.  The Board issued a decision in November 2011 that in relevant part denied an earlier effective date for TDIU, and the Veteran appealed the Board's decision to the Court.  The Court issued an Order in August 2012 that granted a Joint Motion of the Parties to vacate the Board's decision on that issue and remand the case back to the Board.  The Board remanded the issue back to the RO for further development in February 2013.

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that that further development is required before the issues on appeal are adjudicated.

In regard to the issue of service connection for a back disorder, the Board remanded the case in November 2011 for the purpose of obtaining an addendum opinion from the VA examiner who had performed the VA examination in March 2009.  The examiner was asked to provide a medical opinion as to whether the Veteran's current low back disability is related to his symptomatology in service.  The examiner provided an addendum opinion in April 2013 that states as follows: "I do believe that his sprain/strain of his spine and mechanical low back pain that he received in the military did resolve, but his recent work-related injury has caused an exacerbation of his pain, which continues today."  The opinion is internally inconsistent, in that a condition that had "resolved" cannot subsequently be "exacerbated."  A new examination is required to resolve this inconsistency.

In regard to the issue of effective date for TDIU, the Board remanded the case in February 2013 for a review opinion, by a psychiatrist, as to the impact the Veteran's PTSD had on his ability to obtain or retain gainful employment during the year prior to September 2008.  The review opinion was provided in May 2013 by a psychologist, not by a psychiatrist as requested by the Board.  The opinion states the Veteran's unemployability [due to PTSD] started in September 2008 because being unemployed led to an increase in his PTSD symptoms; when the Veteran was working he was forced to be more active and to tolerate social contact, but once he stopped working his PTSD symptoms increased.  The opinion is ambiguous because the Veteran in fact was unemployed during the entire period under review (September 2007-September 2008); he did not become unemployed in September 2008 as the reviewer's opinion suggests.  Further, the Board's remand directed the reviewer to consider a December 2007 independent medical evaluation by Dr. Brent Koprivica, a July 2008 report by rehabilitation consultant Wilbur T. Swearingen and the Veteran's statements, but the reviewer did not address these items.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order, and where the remand orders of the Board were not complied with the Board must remand back to RO for further development).

The Board's remand in February 2013 asked the psychiatrist-reviewer to provide an opinion regarding unemployability due to PTSD in combination with the Veteran's service-connected physical disorders (hearing loss and tinnitus).  However, the United States Court of Appeals for the Federal Circuit recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities, since applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).    

Accordingly, the case is REMANDED to the RO for the following action:

1.  The file should be forwarded for review by a VA psychiatrist; if a psychiatrist is not available a psychologist is acceptable (the unavailability of a psychiatrist should be noted).  Based on review of the file, the reviewer is asked to provide an opinion as to whether the Veteran's PTSD would have rendered him unable to obtain or maintain gainful employment during the period from September 2007 to September 24, 2008.  The examiner may consider the effects of service connected left ear hearing loss and tinnitus on employability, but may not consider the Veteran's age and nonservice connected disabilities.  

In reaching a conclusion, the reviewer should consider the September 2007 VA Mental Health Clinic (MHC) report, the December 2007 letter from Dr. Koprivica, the July 2008 vocational rehabilitation report from Mr. Swearingen and the Veteran's statements.

If the reviewer cannot provide the requested opinion without resorting to speculation, the reasons this is so should be stated in the report.

2.  The Veteran should also be afforded a new VA examination of the spine, performed by an examiner with sufficient expertise to provide diagnosis and opinion concerning the relationship between any current disorder of the thoracolumbar spine and service.  The claims file must be made available to and be reviewed by the examiner.  All indicated evaluations, studies and tests deemed necessary by the examiner should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a current disorder of the thoracolumbar spine that arose during service or is otherwise related to service, to include his back complaints during service.

If the requested opinion cannot be provided to a reasonable degree of medical certainty without resorting to speculation, the reasons this is so should be stated in the report.

3.  Then, the RO should readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, then RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


